
	
		I
		111th CONGRESS
		2d Session
		H. R. 4688
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Second Chance Act of 2007 to reauthorize the
		  grants program carried out by the Secretary of Labor to provide mentoring, job
		  training and job placement services, and other comprehensive transitional
		  services to assist eligible offenders in obtaining and retaining employment,
		  and to require a study on best practices by nonprofit organization
		  participating in such grants program.
	
	
		1.Short titleThis Act may be cited as the
			 Community Reintegration and Crime Prevention Act of
			 2010.
		2.Reauthorization
			 of reintegration of offenders grants program
			(1)Best practices
			 reportsSection 212 of the Second Chance Act of 2007 (42 U.S.C.
			 17532) is amended—
				(A)in subsection (b),
			 by adding at the end the following new sentence: For grants awarded for
			 periods beginning on or after January 1, 2012, a grant recipient under this
			 section shall comply with the best practices identified pursuant to subsection
			 (g).; and
				(B)by inserting after
			 subsection (f) the following new subsection (and redesignating subsections (g)
			 and (h) as subsections (h) and (i), respectively):
					
						(g)Best practice
				reportNot later than January
				1, 2011, the Attorney General, in coordination with the Secretary of Labor,
				shall prepare a report identifying, based on the information submitted pursuant
				to subsection (f), best practices of nonprofit organizations under this
				section. The Attorney General shall make such report publicly
				available.
						.
				(2)Program
			 reauthorized through 2012Subsection (i) of section 212 of such Act
			 (42 U.S.C. 17532), as redesignated by paragraph (1), is amended by inserting at
			 the end before the period the following: and $30,000,000 for each of
			 fiscal years 2011 and 2012.
			
